UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6655


MATTHEW THOMAS PICKENS,

                 Plaintiff - Appellant,

          v.

UNITED STATES    DEPARTMENT    OF   JUSTICE;    FEDERAL    BUREAU   OF
INVESTIGATION,

                 Defendants - Appellees,

          and

JANICE GALLI MCLEOD, Associate Director of the USDOJ; KEVIN
FRANK MCDONALD, Assistant US Attorney,

                 Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.      R. Bryan Harwell, District
Judge. (2:11-cv-01168-RBH)


Submitted:   September 27, 2012                Decided:    October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Matthew Thomas Pickens, Appellant         Pro Se.         Barbara Murcier
Bowens, Assistant United States           Attorney,       Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Matthew      Thomas       Pickens       appeals        from   the     district

court’s   order   accepting      the       magistrate       judge’s      recommendation

and denying relief on his civil action based on the Freedom of

Information Act (“FOIA”).             A party who fails to file specific

written   objections        within    ten        days    waives    the    right    to    an

appeal.    Wright      v.    Collins,      766     F.2d     841,   845-46       (4th   Cir.

1985); United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.

1984).     The    requirement         to     make        objections      preserves      the

district court’s role as the primary supervisor of magistrate

judges,   Wright,      766     F.2d     at       845,     and     conserves      judicial

resources by training the attention of both the district court

and the court of appeals upon only those issues that remain in

dispute   after    the       magistrate          judge    has     made    findings      and

recommendations.       Thomas v. Arn, 474 U.S. 140, 147-48 (1985).

           While Pickens timely objected to some portions of the

magistrate judge’s report, he did not object to the sole issue

he raises on appeal: that the magistrate judge improperly found

the Defendants withheld some information because of certain FOIA

exemptions. ∗     If     a    party     does        not    file     specific      written

objections to a proposed finding of fact or conclusion of law,


     ∗
        We only address issues properly                         raised     in    Pickens’
informal brief. 4th Cir. R. 34(b).



                                             2
then the party is deemed to have waived his right to appellate

review of that particular finding of fact or conclusion of law

by the district court.           United States v. Midgette, 478 F.3d 616,

621-22 (4th Cir. 2007).                This “general waiver rule” is also

applicable to general objections to a report and recommendation

as a whole.       Id.    Thus, in order to preserve for appeal an issue

in   a   magistrate      judge’s    report,         a    party      must   object     to   the

finding     or    recommendation         on     that          issue    with     sufficient

specificity so as to reasonably alert the district court of the

true ground for the objection.                 Id.           As noted by the district

court,    Pickens       failed    to    object          to    the    magistrate       judge’s

finding    that     Defendants         properly         withheld       some     information

because of FOIA exemptions.              Thus, Pickens has waived appellate

review of this claim.

            Accordingly,         Pickens      has       waived      appellate    review     of

his sole issue raised on appeal and we therefore dismiss.                                   We

dispense    with        oral   argument       because          the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                  DISMISSED




                                           3